DETAILED ACTION
This office action is based on the claim set submitted and filed on 11/23/2022.
Claims 1, 3-11, 15, and 19-21 have been amended. Claims 2, 12-14, and 16-18 have been canceled.
Claims 1, 3-11, 15, and 19-21 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 3-11, 15, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 3-10, 15, and 19-21 are drawn to a system/device, and Claim 11 is drawn to a method, which are within the four statutory categories (i.e. a machine and a process). Claims 1, 3-11, 15, and 19-21 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claim for the invention represents an abstract idea of a series of steps that recite a process to predicate and improve a person health and lifestyle. Generating a predictive model to predict future outcome using existing data is an abstract idea that could have been performed by a human actor but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process of identifying condition and provide information or recommendation/promoting for improvement for which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.

Under Step 2A, Prong 1, independent claims 1, 10, and 11 recite the steps of: 
“acquire examination values of a prediction subject person for a past predetermined period from record data of the prediction subject person; predicts[ing] a future examination value of the prediction subject person who is a designated person or a predetermined person using a prediction model specifying the relationship between the future examination value and a plurality of variables corresponding to one or more items relating to current or past lifestyle habits;
generate[ing] a sheet summarizing information for improving lifestyle habits of prediction subject person to prevent a health disorder of the prediction subject person or to promote health of the prediction subject person, the information being based on the predicted future examination value of the prediction subject person; and 
in a case where the examination values for the past predetermined period in the record data are insufficient for the prediction model to predict the future examination value, supplement the examination values with examination values of another person in a same generation and having a same gender as the prediction subject person to predict the future examination value of the prediction subject person using the prediction model”
The limitation, as drafted, given the broadest reasonable interpretation, cover performance of the limitations by a human actor that constitute a method of organizing human activity (i.e., managing person behavior and interactions including following instructions), thus, an abstract idea, but for the recitation of generic computer components. The claimed concept encompasses to performance of the limitations of a method of organizing human activity manually to predict or forecast an examination value of a person by evaluating habits of the person and generate information to improve lifestyle and health of the person, using the data for generating different predictive models for predicting and promoting health which are steps reciting managing person behavior that could have been performed by a human actor but for the fact that the claim(s) recites a general-purpose computer processor to implement the abstract idea. These limitations are examples of steps and instructions for predicting future lifestyle of a person, which constitutes Certain Methods of Organizing Human Activity. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the process are deemed "additional elements," and will be discussed in further detail below.

Under Step 2A, Prong 2, this judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas, linking the abstract idea to a particular technological environment, and insignificant, extra-solution activity (i.e. output[ting], store[ing]). In particular, the claims recite the additional elements such as “processor, memory” that is/are disclosed at a high - level of generality (i.e., as generic processors, memory that iteratively takes input data and analyzes said data to predicate a future value) and includes known hardware components that implements the identified abstract idea, (see, Applicant, p. 28). This recitation of additional elements, is merely implemented as a tool such that it amounts no more than adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, (e.g. output[ting], store[ing]” which are analyzed as a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant post/extra-solution activity, see: MPEP § 2106.05(g).  Implementing the abstract idea for predicting a risk a future examination value on generic computers is not a practical application of the abstract idea. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application, see (Applicant, 0104-0105). Accordingly, looking at the claim as a whole, individually and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not present improvements to another technology or technical field and the additional elements amount to no more than a generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. processor), see MPEP 2106.05(h), and the generic computer components merely perform generic computer functions. Receiving/obtaining data, processing/analyzing, predication a risk value and promoting health, outputting information, are a well-understood concept in the area of managing personal behavior. Moreover, the additional element of “store[ing]”, that is storing and retrieving information in memory amounts to more than mere instruction to apply the exception using generic computer component and have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(iv), Versata Dev. Group, Inc., and OIP Techs. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component, e.g. a machine learning model, to the abstract idea cannot provide an inventive concept, see Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention"). Therefore, whether considered alone or in combination, the additional elements do not amount to significantly more than the abstract idea
 
Dependent Claims 3-9 and 15, and 19-21, include all of the limitations of claim(s) 1 and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
As for claims 6 and 19-21, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 3-5, 7-9, and 15, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “processor, information providing sheet”. In particular, the claims recite the additional elements that implement the identified abstract idea. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “e.g. processor” to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1, 3-5, 7, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto et al. (US 2015/0193588 A1- “Nemoto”) in view of McNair (US 2015/0193583 Al – “McNair”)

Regarding Claim 1 (Currently Amended), Nemoto teaches a health assistance system comprising:
a memory configured to store instructions (Nemoto: [0254]), and 
a processor configured to execute the instructions (Nemoto: [0254]) to: 
acquire examination values of a prediction subject person for a past predetermined period from record data of the prediction subject person Nemoto discloses acquiring life log information collected in a time series [a past predetermined period] from a plurality of users (Nemoto: [0041]), 
predict a future examination value of the prediction subject person who is a designated person or a predetermined person using a prediction model specifying the relationship between the future examination value and a plurality of variables corresponding to one or more items relating to current or past lifestyle habits Nemoto discloses a primary use service providing unit or estimating unit [predication unit] collecting and evaluating personal health records (PHR) or health information big data, e.g. biological and behavior information, for one or more individuals of a predetermined group comprising genome and lifestyle data [plurality of variables] relating to a behaviors or habits to estimate or expect future health risks/disease outbreak probabilities in predetermined period of time [future examination value] (Nemoto: [Fig. 5, 8], [0042], [0062]-[0064], [0068], [0097], [0123], [claim 1, 3-5, 38])
generate and output a sheet summarizing information for improving lifestyle habits of prediction subject person to prevent a health disorder of the prediction subject person or to promote health of the prediction subject person, the information being based on the predicted future examination value of the prediction subject person Nemoto discloses a secondary use service providing unit “output unit” [sheet output unit], a display control unit, and a presentation unit which provides outputs of the analysis result derived by the PHR big data analyzing unit such as results of analysis for a user among plurality of users in a predetermined group where the output is provided a feedback on a display for each target person such as a future health risk notification for an estimate of a future information to include health promotions, deviation from ideal and guidance by encouraging to improve [summarizing information for improving lifestyle habits of prediction subject person to prevent a health disorder] (Nemoto: [Claim 9, 12-13, 25], [Fig. 1], [0042]- [0044], [0048]-[0049], [0063], [0065], [claim 25]).
Nemoto discloses PHR big data analyzing unit derives predetermined biological information for each user in a group of users formed based on attributes such as residential area, age, sex, race, etc., and derives both biological information values for each user and an average for each value of the group where the average value may be used to set a reference value (Nemoto: [0218], [0222]-[0224], [0245-0246], however does not expressly discloses when the data is insufficient, supplement the values from another person in the same generation and gender to predicate future values.
McNair teaches
in a case where the examination values for the past predetermined period in the record data are insufficient for the prediction model to predict the future examination value, supplement the examination values with examination values of another person in a same generation and having a same gender as the prediction subject person to predict the future examination value of the prediction subject person using the prediction model 
McNair discloses a decision support system comprising components to determine outcomes based on past and current clinical event pattern overtime of a user and set/plurality of users matching the user events pattern and using clinical information variables [examination values] to provide a feedback for determining future health events of the user condition and actions taken or recommendation accordingly where the systems includes solver library applied to user’s information for inputting values [supplement] for missing clinical values [insufficient] for the patient by using values of similar patients variables such as gender [Fig. 1E, 4I], [0076], [0102], [0152], [0155] [0158], [0177])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Nemoto processing examination values by a predication model to include inputting missing data that enables processing by a predication model, as taught by McNair which may help determine a condition risk (McNair: [0102]).

Regarding Claim 3 (Currently Amended), the combination of Nemoto and McNair teaches the health assistance system according to claim 1, wherein the processor is further configured to execute the instructions to:  
predicts using a plurality of prediction models respectively corresponding to a plurality of examination items, respective future examination values of the plurality of examination items of the prediction subject person; Nemoto discloses big data analysis for different scenarios [models] and plot on an estimation table for disease outbreak or future disease [plurality of examination items] using genome types and lifestyle types to derive [predict] probabilities of the disease outbreak [future examination values] (Nemoto: [Fig. 7, 8], [0094]-[0097], [0114]-[0115], [0123])
predict a first future examination value of the prediction subject person in a case in which the prediction subject person continues the current lifestyle habits, and predict a second future examination value of the prediction subject person for each of one or more high-risk examination items in a case in which the current lifestyle habits are revised, Nemoto discloses analyzing the big data generating health risk estimation after a period of time [future examination value] and when a person continues/maintain living the same lifestyle type [continues the current lifestyle habits] and analysis unit may compare results of the estimation if indicating to a bad direction [first future examination value] and estimate a person with lifestyle type developing a list of disease with high outbreak risks [high-risk examination item] while a change or different lifestyle type, e.g. decreasing drinking level, [lifestyle habits are revised] may reduce or remove the list of disease with high risk probabilities [second future examination value] (Nemoto: [Fig. 11, 12],  [0048], [0097], [0100], [0115], [0141], [0149], [0151])
the information providing sheet including the first examination value, and the second examination value for each of the one or more high-risk examination items Nemoto discloses primary service unit receiving changes in lifestyle and display on a screen a simulation of health risk values for maintaining and changing lifestyle and probability of risk for each direction (Nemoto: [Fig. 11-13], [0097], [0124], [0141], [0151]).

Regarding Claim 4 (Currently Amended), the combination of Nemoto and McNair teaches the health assistance system according to claim 3, wherein the number of the one or more high-risk examination items is two or less, the information providing sheet indicating those of the current lifestyle habits that reversal of which are predicted to improve the second examination value for each of the one or more high- risk examination items Nemoto discloses collecting and analyzing health information or PHR big data available for high outbreak risks diseases and using two types of genome to estimate disease risk based on a lifestyle habits and simulating a current risks based on maintaining lifestyle habits and changes [current examination value] based on monitoring a progresses over a period of time and comparing the results with future high-risk estimation [second examination value] for disease using factors for the lifestyle types and genome types and determine based on the factor the diseases having high outbreak risks output (Nemoto: [Fig. 7-8, 11-12, 24A-C], [0096]-[0100], [0111], [0114], [0124], [0149], [0225]).
Examiner Note: the claim reciting “the information providing sheet indicating those of the current lifestyle habits that reversal of which are predicted to improve the second examination value” is interpreted by the Examiner as second value is a reverse that may be positive or negative direction of the predication of the current value based on lifestyle for high risk items.

Regarding Claim 5 (Currently Amended), the combination of Nemoto and McNair teaches the health assistance system according to claim 3, wherein the processor is further configured to execute the instructions to, for each of the one or more high- risk examination items (Nemoto: [Fig. 7], [0045], [0090]):
predicts a future examination value of all review patterns for one or more items relating to the lifestyle habits, Nemoto discloses analysis unit derives risk values for each estimation target period [future examination values] based on patterns associated with lifestyle type(s) [habits] such as using a “virtual clone to present a current or present health status and future status adding the lifestyle contributing to the present health state (Nemoto: [Fig. 13], [0099]-[0100], [0114]-[0115], [0140])
specify a predetermined number of review patterns from all the review patterns in descending order of degree of improvement, and use a given item in the specified review patterns as that which has a high improvement effect with respect to the high-risk examination item Nemoto discloses a portal site displaying a simulation of patterns for one or more lifestyle types listed in an order of improvement such as descending order from drinking lifestyle type following an improvement in sleeping lifestyle type and display each selected lifestyle type state of the person and changes according to changing lifestyle (Nemoto: [Fig. 12, 13, 22], [0141], [0142]).

Regarding Claim 7 (Currently Amended), the combination of Nemoto and McNair teaches the health assistance system according to any one of claim 1, wherein the information providing sheet indicates a specific manner for improving the current lifestyle habits that is promoted by an organization to which the predication subject person belongs Nemoto discloses attending doctor providing through the comments tab or displaying the “virtual clone” providing after simulation of health status where attending doctor provides information that promotes improving lifestyle type such as diet by consuming less sugar or salt or reduce drinking [improving lifestyle habits] as such propose enhancement to the lifestyle of the user (Nemoto: [Fig. 1, 12, 16],  [0038] [0114], [0146]-[0149]).
Examiner Note: the claim as a sheet providing information where “indicates a specific manner for improving the current lifestyle habits that is promoted by an organization to which the predication subject” is just a content being included in the information sheet which does not seem to change the function of the information providing sheet.

Regarding Claim 10 (Currently Amended), Nemoto teaches an information providing sheet output device comprising:
a memory configured to store instructions (Nemoto: [0254]); and 
a processor configured to execute the instructions (Nemoto: [0254]), to: 
acquire examination values of a prediction subject person for a past predetermined period from record data of the prediction subject person Nemoto discloses acquiring life log information collected in a time series [a past predetermined period] from a plurality of users (Nemoto: [0041]), 
stores prediction result data indicating a result of predicting a future examination value for a prediction subject using a prediction model specifying the relationship between the future examination value and  a plurality of variables corresponding to  the examination values and to one or more items relating to the current or past lifestyle habits of the predication subject person; Nemoto discloses an accumulation unit that stores analysis results of a primary use service providing unit or estimating unit [predication unit] configured for collecting and evaluating personal health records (PHR) or health information big data, e.g. biological and behavior information, for one or more individuals of a predetermined group comprising genome and lifestyle data [plurality of variables] relating to a behaviors or habits to estimate or expect future health risks/disease outbreak probabilities in predetermined period of time [future examination value] (Nemoto: [Fig. 5, 8, 25], [0036], [0062]-[0064], [0068], [0073], [0080]-[0081], [0087]-[0088], [0097], [0123], [0185], [claim 1, 3, 38])
generate and output a sheet summarizing information for improving lifestyle habits of prediction subject person to prevent a health disorder of the prediction subject person or to promote health of the prediction subject person, the information being based on the predicted future examination value of the prediction subject person; 
Nemoto discloses a secondary use service providing unit “output unit” [sheet output unit], a display control unit, and a presentation unit which provides outputs of the analysis result derived by the PHR big data analyzing unit such as results of analysis for a user among plurality of users in a predetermined group where the output is provided a feedback on a display for each target person such as a future health risk notification for an estimate of a future information to include health promotions, deviation from ideal and guidance by encouraging to improve [summarizing information for improving lifestyle habits of prediction subject person to prevent a health disorder] (Nemoto: [Claim 9, 12-13, 25], [Fig. 1], [0042]- [0044], [0048]-[0049], [0063], [0065], [claim 25]).
Nemoto discloses PHR big data analyzing unit derives predetermined biological information for each user in a group of users formed based on attributes such as residential area, age, sex, race, etc., and derives both biological information values for each user and an average for each value of the group where the average value may be used to set a reference value (Nemoto: [0218], [0222]-[0224], [0245-0246], however does not expressly discloses when the data is insufficient, supplement the values from another person in the same generation and gender to predicate future values.
McNair teaches
in a case where the examination values for the past predetermined period in the record data are insufficient for the prediction model to predict the future examination value, supplement the examination values with examination values of another person in a same generation and having a same gender as the prediction subject person to predict the future examination value of the prediction subject person using the prediction model McNair discloses a decision support system comprising components to determine outcomes based on past and current clinical event pattern overtime of a user and set/plurality of users matching the user events pattern and using clinical information variables [examination values] to provide a feedback for determining future health events of the user condition and actions taken or recommendation accordingly where the systems includes solver library applied to user’s information for inputting values [supplement] for missing clinical values [insufficient] for the patient by using values of similar patients variables such as gender [Fig. 1E, 4I], [0076], [0102], [0152], [0155] [0158], [0177])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Nemoto processing examination values by a predication model to include inputting missing data that enables processing by a predication model, as taught by McNair which may help determine a condition risk (McNair: [0102]).

Regarding Claim 11 (Currently Amended), Nemoto teaches a health assistance method comprising:
The claim repeats substantially the same limitations in Claim 1. As such, claim 11 is rejected for substantially the same reasons given for claim 1, and is incorporated herein.

Regarding Claim 15 (Currently Amended), the claims repeat substantially the same limitations in Claim 5. As such, claim 15 is rejected for substantially the same reasons given for claim 5, and is incorporated herein.


Claim 6 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto et al. (US 2015/0193588 A1- “Nemoto”) in view of McNair (US 2015/0193583 Al – “McNair”) in view of Takada et al. (US 20180004903 A1- “Takada”) 

Regarding Claim 6 (Currently Amended), the combination of Nemoto and McNair teaches the health assistance system according to any one of claim 1, Nemoto discloses a daily medical checkup mechanism to create an ideal lifestyle providing updated vital data that may be analyzed by the PHR apparatus using analyzing unit to determine a future disease outbreak where data is collected based on frequency determined such as once a day [medical checkup ratio for a predetermined number of times] or may be defined to be once a week, a month, or a year bases to accumulate life log data and uploaded to be analyzed and estimate health high risks (Nemoto: [0040]-[0042], [0053], [0076], [0099], [0119]-[0120], [0156], [0243]).
However, Nemoto and McNair do not expressly disclose a ratio of health checkups for predetermined number of times of past regularly performed.
Takada teaches 
wherein the predication subject person is determined based on of a medical checkup ratio for a predetermined number of times of predetermined medical checkups that have been regularly performed Takada discloses a health checkups is performed on a same season every year while in some cases, a user may have more than one checkup data performed in the same year such as in [Fig. 3] where one user (e.g. K0001) has 3 checkups in the same year while another (K0002) has 2 checkups in the same year or just 1 checkup that is to be performed every year on a scheduled period every year which indicates a different number checkups [a medical checkup ratio for a predetermined number of times of predetermined medical checkups that have been regularly performed] where the health checkup information for a past period (e.g. 2004) is computed based on number of checkups performed or missed and use data to forecast onset of a health condition of the user after a number of years (Takada: [Fig. 3], [0040], [0052][0082],).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Nemoto and McNair to incorporate number of checkups performed by a user in a certain period of time which indicates a ratio of checkup for the past period to predict future health, as taught by Takada which helps providing  an effective and efficient operation for health guidance for a predicated future health condition (Takada: [0005-0006]).

Regarding Claim 19-21 (Currently Amended), the claims repeat substantially the same limitations in Claim 6. As such, claims 19-21 are rejected for substantially the same reasons given for claim 6, and is incorporated herein.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto et al. (US 2015/0193588 A1- “Nemoto”) in view of McNair (US 2015/0193583 Al – “McNair”) in view of Kotani (Google machine translation JP6188906B1) 

Regarding Claim 8 (Currently Amended), the combination of Nemoto and McNair teaches the health assistance system according to any one of claim 1, Nemoto discloses attribute information of an individual to include name, residential area [address] ([0218], [0220])
However, does not expressly discloses an information sheet with an address and name of a subject described at a position matched with window frame of envelop with window.
Kotani teaches
wherein in the information providing sheet, an address and a name of the predication subject person are printed at a position matching a window frame of a predetermined envelope having a window Kotani discloses a sheet with a window frame comprising a name and address of recipient and sender where the position of the frames matching an envelope window for displaying information (Kotani: [Fig. 2, 3], [p. 2-4, 6])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Nemoto and McNair to incorporate outputting a sheet or letter to include information such as patient name and address and position the information matching a frame position of a mailing envelope, as taught by Kotani which helps improving mailing efficiency and save time (Kotani: [p. 7]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto et al. (US 2015/0193588 A1- “Nemoto”) in view of McNair (US 2015/0193583 Al – “McNair”) in view of Tsuboi et al. (US 2002/0184056A1- “Tsuboi”) 

Regarding Claim 9 (Currently Amended), the combination of Nemoto and McNair teaches the health assistance system according to any one of claim 1, wherein processor is further configured to execute the instruction to: predict, using a plurality of prediction models respectively corresponding to a plurality of examination items, respective future examination values of the plurality of examination items of each of a plurality of additional prediction subject persons Nemoto discloses a primary use service providing unit or estimating unit [predication unit] collecting and evaluating personal health records (PHR) or health information big data, e.g. biological and behavior information, for one or more individuals of a predetermined group comprising genome and lifestyle data [plurality of variables] relating to a behaviors or habits to estimate or expect future health risks/disease outbreak probabilities in predetermined period of time [future examination value] (Nemoto: [Fig. 5, 8, 20], [0062]-[0064], [0068], [0073], [0080], [0087]-[0088], [0097], [0123], [claim 1, 3, 38])
output a file …in which each page includes information of one of the additional prediction subject persons Nemoto discloses a portal displays information [output a file] for each person being assessed, e.g. user A, and where the person information is listed and arranged on single screen [page] display and outputs information of one or more person(s) [each page includes information of one of the additional prediction subject persons] (Nemoto: [Fig. 11-12, 20]). McNair discloses different screens for different persons with predicted information (McNair: [Fig. 5A-D]). However, Nemoto and McNair do not expressly disclose output a file including plurality of pages in which each page includes additional predication subject information. 
Tsuboi discloses a screen displays an electronic file [output a file] comprising plurality of persons with information displayed for each person on different page and enable to navigate between pages [plurality of pages] where each person screen displays information regarding life guidance information holds information to improve patient lifestyle and summaries (Tsuboi: [Fig. 8-9, 11-19], [0098], [0125]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Nemoto and McNair to incorporate outputting a file with number of pages for each and different clients and to be enable exchanging the file between users, as taught by Tsuboi which helps performing follow-up of health promotions for clients (Tsuboi: [0035]).


Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues the substance:
Applicant's arguments with respect to the 112(f) rejection on page 9. 
In light of the claims amendment, Examiner withdraws the 112(f) claims interpretation.
Applicant's arguments with respect to the 112(b) rejection on page 9.
In light of the claims amendment, Examiner withdraws the 112(b) claims rejection.
Applicant's arguments with respect to the 112(a) rejection on page 9.
In light of the claims amendment, Examiner withdraws the 112(a) claims rejection.

  Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 9-10. 
In response to the applicant argument that “the claim language is not directed to an abstract idea, or in the alternative are directed to significantly more than any alleged abstract idea”, as recited, Examiner respectfully disagree.  The claims are given their broadest reasonable interpretation for the purpose of determining whether they encompass a judicial exception. 
Applicant argument (p. 9-10) describing the amended claims “recite acquiring examination values of a prediction subject person for a past predetermined period. In the amended claim language, in a case where the examination values are insufficient for a prediction model to predict a future examination value of the prediction subject person, the examination values are supplemented with those of another person to predict the future examination value of the subject person using the model.” Clearly, and in light of the specifications [0010], the claims are directed to solving a problem for improving effectiveness of health service by changing individual behavior. As such this is considered a practice of managing personal behavior and Certain Method of Organizing Human Activity and therefore an abstract idea. 
In regards to the Applicant argument that “the claim language is directed to selection of data for improving the performance of a predication model,” Examiner respectfully disagree. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components. At best, Applicant has claimed features that may improve an abstract idea. However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3, “We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility”). Hence, these additional elements do not add anything significantly more than an abstract idea. When claims, such as Applicant’s claims, are “directed to an abstract idea” and “merely require generic computer implementation,” they “do not move into [§] 101 eligibility,” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). 
Hence, Examiner finds the Applicant argument regarding 101 rejection unpersuasive.  Examiner remains the 101 rejections of the claims, which have been updated to address Applicant's amendments and remarks.

Applicant argument with respect to the 35 U.S.C. § 102 rejection on pages 10-11.
In response to the Applicant argument and in light of the claims amendment, Examiner withdraws the 102 rejection. Nemoto analyzing unit forming groups based on attributes such as residential area, age, sex, race, etc., and derives both biological information values for each user and an average for each value of the group where the average value may be used to set a reference value but does not expressly discloses when the data is insufficient, supplement the values from another person in the same generation and gender to predicate future values.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 10-11.
In regards to the Applicant argument that Nemoto does not teach the amended claim “in a case where the examination values are insufficient for a prediction model to predict a future examination value of the prediction subject person, the examination values are supplemented with those of another person to predict the future examination value of the subject person using the model,” Examiner finds that argument is directed to a newly added feature to the claim. Accordingly, Examiner has added a new reference “McNair” that teaches the amended claim feature. 
Therefore, the Applicant argument regarding the reference Nemoto is moot. 
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626             

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626